DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 13, 2022 is acknowledged. Claims 1, 9-10 and 16-20 have been amended. Claims 1- 20 are pending.
Action on merits of claims 1-20 follows.
	
Specification
The newly submitted title is not descriptive. The new title is: 
A VERTICAL FIELD EFFECT TRANSISTOR (VFET) HAVING BOTTOM SPACER PATTERNS FORMED ON BOTTOM SOURCE/DRAIN REGIONS WITH DIFFERENT HEIGHTS ALONG THE SOURCE/DRAIN JUNCTION REGION  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach a semiconductor device in the combination of limitations as claimed including:
the top surfaces of respective ones of the bottom source/drain regions on the lateral sides of the source/drain junction region are at different heights along the source/drain junction region. (claims 1, 10 and 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829